Citation Nr: 1504716	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

2.  Entitlement to service connection for tachycardia, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

3.  Entitlement to service connection for tension headaches, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

4.  Entitlement to service connection for fibrocystic breasts, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized muscle and joint pain, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

6.  Entitlement to service connection for anemia, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

7.  Entitlement to an increased rating greater than 60 percent for pityriasis lichenoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active duty for training from March 1986 to July 1986 and active duty from November 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2010, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (December 2009) and Pittsburgh, Pennsylvania (June 2010 and May 2011).

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  Similarly, at the August 2012 Board hearing the Veteran expressed the desire to have additional recent VA treatment records associated with the claims file and waived AOJ consideration of this evidence during the hearing.  Such records have been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for hypertension, tachycardia, anemia, and generalized muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for tension headaches was requested.

2.  On August 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for fibrocystic breasts was requested.

3.  On August 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to an increased rating greater than 60 percent for pityriasis lichenoides was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for tension headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for fibrocystic breasts have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating greater than 60 percent for pityriasis lichenoides have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for Tension Headaches and Fibrocystic Breasts and an Increased Rating for Pityriasis Lichenoides

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

The Board notes the May 2012 statement of the case (SOC) included the issues of entitlement to service connection for tension headaches and fibrocystic breasts and for an increased rating greater than 60 percent for pityriasis lichenoides.  The Veteran properly appealed these issues in her June 2012 substantive appeal.  However, the Veteran subsequently indicated during her August 2012 Board hearing that she wished to withdraw her appeal of these issues.  Such notification was reduced to writing in the hearing transcript noted above, as well as in a written statement from the Veteran received at the time of the hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board finds that the issues of entitlement to service connection for tension headaches and fibrocystic breasts and for an increased rating greater than 60 percent for pityriasis lichenoides have been properly withdrawn by the Veteran and dismisses the claims.


ORDER

The appeal regarding the claim of entitlement to service connection for tension headaches is dismissed.

The appeal regarding the claim of entitlement to service connection for fibrocystic breasts is dismissed.

The appeal regarding the claim of entitlement to an increased rating greater than 60 percent for pityriasis lichenoides is dismissed.



REMAND

As to the Veteran's hypertension, tachycardia, anemia, and generalized muscle and joint pain, she contends that these problems are the result of her service in Southwest Asia from January 12, 1991 through February 1, 1991, and/or were caused or aggravated by her service-connected pityriasis lichenoides.  The Board concludes that a remand is required for additional development.

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to February 1991, consideration of 38 C.F.R. § 3.317 is warranted in this case.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran was afforded a VA examination in September 2009 for her hypertension and tachycardia claims.  The resulting examination report did not consider whether the Veteran's reported problems were due to undiagnosed illness or a chronic multisymptom illness.  Similarly, the Veteran was afforded a VA examination for anemia in April 2010.  The examiner noted the Veteran's belief that her anemia and other problems were due to her Gulf War service, but did not provide any specific consideration of such contentions.  A February 2012 VA examination report concluded that the Veteran's orthopedic complaints had generally resolved with a healthier diet and, as such, were most likely the result of a food allergy or reaction.  Given that the Veteran's contentions encompass all the above symptoms, the Board concludes that a comprehensive examination is necessary to consider the Veteran's reported symptoms, to include whether they are attributable to a chronic multi-system illness and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.

In addition, the Board notes that in December 1995, the RO made a finding that the Veteran's service treatment records were unavailable.  In January 1996, however, Senator Arlen Specter's office provided some of these records to VA on behalf of the Veteran.  It is unclear, however, whether the provided records represent all service treatment records.  As no subsequent request for service treatment records appears to have been undertaken, the AOJ should take the opportunity to again attempt to obtain the Veteran's service treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's service treatment records with the claims file.  Documentation of attempts to obtain these records from all applicable sources, including the NPRC/RMC and the Veteran's Reserve unit (441st PSC, Ft. Indiantown Gap) should be included in the claims file.  See Veteran's statement dated in July 1995.  

2.  After the completion of 1. above, schedule the Veteran for an examination by an appropriate medical professional for the Veteran's hypertension, tachycardia, anemia, and generalized muscle and joint pain claims.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion:

(a) as to whether the Veteran's reported hypertension, tachycardia, anemia, and/or generalized muscle and joint pain are manifestations of undiagnosed illness or of a medically unexplained chronic multisymptom illness pursuant to the requirements of 38 C.F.R. § 3.317;

(b) as to any associated diagnosed disabilities not attributed to a chronic multisymptom illness, whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed disability was incurred in or is otherwise related to military service, including service in the Persian Gulf;

(c) as to any associated disabilities not attributed to chronic multisymptom illness or found to be otherwise directly related to service, whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed disability was caused OR aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected pityriasis lichenoides.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pityriasis lichenoides.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


